PER CURIAM.
This matter is before us on motion of appellee to dismiss the suspensive appeal on the ground that the order of appeal was not applied for and was not granted until 27 days after the judgment was rendered and signed.
In answer to this motion appellant prays that the judgment be declared an absolute nullity for the reason that it was rendered after the term of court during which the matter was tried, and, in the alternative, appellant prays that the motion to dismiss be overruled for the reason that, though the matter was tried and taken under *649advisement by the court, no notice of judgment was later served on defendant-appellant as is required by LSA-R.S. 13:33-44.
That the judgment be declared a nullity for the reason that it was rendered after the termination of the term of court is a matter which could be disposed of only on the hearing of the appeal if it is not to be dismissed, or on a direct action to annul the judgment if the appeal is to be dismissed.
There is nothing in this record from which we can determine whether the judgment was rendered after the expiration of the term of court or whether there was an agreement that it might be rendered, if it was so rendered after the expiration of the term. Nor is there anything in the record from which we can determine when the term of court terminated. This information is necessary for consideration of the motion to dismiss.
Accordingly, the matter is remanded to the Twenty-fourth Judicial District Court for the Parish of Jefferson for such action as may be necessary to supply this information.
Remanded.